Citation Nr: 0928180	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-25 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left eye disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right eye disability.

3.  Entitlement to service connection for hyperlipidemia.

4.  Entitlement to service connection for bilateral ankle 
edema.

5.  Entitlement to service connection for anemia.

6.  Entitlement to service connection for erectile 
dysfunction.

7.  Entitlement to service connection for diabetes mellitus, 
type II.

8.  Entitlement to service connection for hypertension.


9.  Entitlement to service connection for a gastrointestinal 
disability, to include stomach ulcers.

10.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 
1967.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from May 2004 and January 2006 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Atlanta, Georgia.

In May 2009, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.  The Board notes that the transcript of 
the May 2009 Travel Board hearing reflects that the record 
was held open for 30 days to afford the Veteran an 
opportunity to submit additional evidence.  (See Board 
Transcript "Tr."  at 10.)  The record does not reflect that 
any additional was submitted to VA.

The Board notes that new evidence has been associated with 
the claims folder after the statement of the case (SOC) was 
issued in June 2006.  A statement waiving RO jurisdiction 
over the new evidence is not associated with the claims 
folder.  In any event, the Board finds that the new evidence 
is not pertinent to this appeal.  38 C.F.R. § 20.1304(c) 
(2008) ("Evidence is not pertinent if it does not relate to 
or have a bearing on the appellate issue or issues.").  
Indeed, the Board finds that this new evidence is essentially 
cumulative and redundant of evidence previously of record, to 
include current medical diagnoses.  For this reason, the 
absence of a waiver as to such evidence does not prejudice 
the Veteran here.  


The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  On May 12, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a left eye disability 
was requested.

2.  In a Board decision, dated January 12, 1982, the 
Veteran's original claim of entitlement to service connection 
for residuals of an eye injury, to include defective vision, 
was denied on the basis of no current residuals of an injury 
to either eye.

3.  Evidence added to the record since the January 1982 Board 
decision is new, but it does not provide a reasonable 
possibility of substantiating the claim for service 
connection for a right eye disability.


4.  The Veteran's current elevated cholesterol/lipid level 
does not constitute a disease or disability for VA 
compensation purposes and has not been shown by the competent 
clinical evidence of record that the Veteran has a current 
disability associated with high cholesterol/lipid of service 
origin.  

5.  Bilateral ankle edema has not been shown by the competent 
medical evidence of record to be causally related to the 
Veteran's active service or any incident therein.

6.  Anemia has not been shown by the competent medical 
evidence of record to be causally related to the Veteran's 
active service or any incident therein.

7.  Erectile dysfunction has not been shown by the competent 
medical evidence of record to be causally related to the 
Veteran's active service or any incident therein.

8.  The preponderance of the evidence demonstrates that the 
Veteran did not have service on the landmass or inland waters 
of Vietnam or any incident therein.

9.  Diabetes mellitus was initially demonstrated years after 
service, and has not been shown by the competent medical 
evidence of record to be causally or etiologically related to 
the Veteran's active service or any incident therein.  

10.  Hypertension was not clinically evident in service or 
for many years thereafter and there is no competent medical 
evidence of record that indicates that the Veteran's post-
service hypertension is causally related to his active 
service or any incident therein.

11.  A gastrointestinal disability, to include stomach 
ulcers, has not been shown by the competent medical evidence 
of record to be causally related to the Veteran's active 
service or any incident therein.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a left eye disability have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

2.  The Board's January 1982 decision is final as to the 
claim of service connection for residuals of an eye injury, 
to include a right eye disability.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 20.1100, 20.1104 (2008).

3.  New and material evidence has not been received since the 
January 1982 Board decision and the appellant's claim for 
service connection for a right eye disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.303, 20.1105 (2008).

4.  A chronic disability manifested by elevated 
cholesterol/lipid level was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

5.  Bilateral ankle edema was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R.  
§§ 3.102, 3.159, 3.303 (2008). 

6.  Anemia was not incurred in or aggravated by active 
service.  38 U.S.C.A.  
§§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008). 

7.  Erectile dysfunction was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R.  
§§ 3.102, 3.159, 3.303 (2008). 

8.  Diabetes mellitus, to include as a result of claimed 
exposure to herbicide agents such as Agent Orange, was not 
incurred in active service, and may not be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2008).

9.  Hypertension was not incurred in, or aggravated by, 
active service, and may not be presumed to have been so 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

10.  A gastrointestinal disability, to include stomach 
ulcers, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence- left eye

A January 2006 rating decision confirmed and continued the 
previous denial of service connection for a left eye 
disability by a Board decision, dated in January 1982.  The 
Veteran submitted a timely notice of disagreement concerning 
the RO's January 2006 decision not to reopen his claim for 
service connection for a left eye disability.  He perfected 
an appeal of this issue with the submission of a timely 
substantive appeal.  However, at the May 2009 Travel Board 
hearing, he expressed a desire to withdraw this claim on the 
record.  See 38 C.F.R. § 20.204(b) (2008) (noting that except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing).  (See Board Tr. at 7-8.)  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204(a).  The appellant has 
withdrawn the appeal of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for a left eye disability and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration as to that matter.  Accordingly, the Board does 
not have jurisdiction to review the appeal of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a left eye disability, 
and it is dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable AOJ decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Also in 2006, the Court, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), issued a decision that established new requirements 
with respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and respond by providing the appellant 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

Regarding the Veteran's petition to reopen his claim for 
service connection for a right eye disability, VA issued a 
VCAA notice letter dated in July 2005.  This letter informed 
him of what evidence was required to substantiate the claim 
for service connection for a right eye disability.  The 
letter also informed the Veteran of his and VA's respective 
duties for obtaining evidence.  The July 2005 letter 
referenced that the Veteran was previously denied service 
connection for eye problems, to include the right eye.  Kent, 
20 Vet. App. at 10.  The Veteran was further advised that his 
claim for service connection for a right eye disability was 
denied because he failed to furnish any evidence to 
substantiate his allegation of an in-service right eye 
injury.  Id.

While it may be found that the above VCAA notice letter is 
deficient because it provided the incorrect date of the 
latest final denial and failed to note that the claim was 
also previously denied for lack of a current disability of 
the right eye by the Board in 1982, the Board finds that 
these omissions are not prejudicial to the Veteran because a 
reasonable person could be expected to understand from the 
notice given what was needed to reopen/substantiate his 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005) (finding that a failure to notify a claimant of what 
was necessary to substantiate a claim for benefits had the 
"natural effect" of producing prejudice and that in such a 
situation), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. 
Supreme Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A.  
§ 7261(b)(2), which provides that, in conducting review of 
decision of the Board, a court shall take due account of rule 
of prejudicial error.  The Supreme Court in essence held that 
- except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the 
claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error 
must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 
21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  

In order for the Court to be persuaded that no prejudice 
resulted from a notice error, "the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).  Here, the record reflects that notice of the 
last final denial, a Board decision dated in January 1982, 
was sent to the Veteran and had not been returned to VA.  The 
Board notes that the notice letter and determination were 
sent to the appellant's last known address of record, and 
none of them were returned as undeliverable.  As such, the 
regularity of the mail is presumed.  See generally Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1991), quoting United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) 
(noting that there is a presumption of regularity in the law 
that supports "'the official acts of public officers and, in 
the absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties.'").  
Additionally, the July 2005 VCAA notice letter provided the 
Veteran with notice that he needed to submit medical 
evidence, in general, of a current physical disability as 
well as medical evidence of a relationship to service.  
Further, the January 2006 rating decision and August 2006 SOC 
informed the Veteran that service connection was previously 
denied because the evidence failed to show any disability of 
the right eye.  The January 2006 rating decision and August 
2006 SOC also informed the Veteran of the pertinent VA 
standards and regulations used in consideration of a petition 
to reopen based on new and material evidence (38 C.F.R. 
§ 3.156) as well as for the underlying service connection 
claim (38 C.F.R. § 3.303).  The Veteran has had ample 
opportunity to respond/supplement the record, to include 
testimony at the May 2009 Travel Board hearing.  Indeed, as 
noted above, the transcript of the May 2009 Travel Board 
hearing reflects that the record was held open for 30 days to 
afford the Veteran an opportunity to submit additional 
evidence.  (See Board Tr. at 10.)  The record does not 
reflect that any additional was submitted to VA.  Based on 
the foregoing, the Board finds that the essential fairness of 
the adjudication has not been frustrated.  See Overton v. 
Nicholson, 20 Vet. App. 427, 438-39 (2006).  As such, the 
Board concludes that, even assuming a notice error, that 
error was harmless.  See Medrano v. Nicholson, 21 Vet. App. 
165, 170 (2007).

Regarding the remaining original claims for service 
connection, VA issued VCAA notice letters to the Veteran 
dated in March 2004 and July 2005.  These letters informed 
the Veteran of what evidence was required to substantiate his 
claims for service connection and of his and VA's respective 
duties for obtaining evidence.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of an initial, appropriate VCAA notice at that time.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

While notice was not provided in the above notice letter, or 
in any other correspondence, that a disability rating and 
effective date would be assigned in the event of award of the 
benefits sought, this omission is not prejudicial to the 
Veteran.  Indeed, because the Veteran's claims of service 
connection are denied in the instant decision, VA's failure 
to provide notice as to the assignment of a disability rating 
and/or effective date has no adverse impact on the Veteran.

In sum, the Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, to include providing testimony at 
the May 2009 Board hearing.  Therefore, the Board finds that 
the Veteran has had a meaningful opportunity to participate 
effectively in the processing of the claim, and not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.  Gordon v. Nicholson, 21 Vet. App. 270, 
282-83 (2007). 

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment and personnel records and 
reports of post-service private and VA treatment and 
examination.  Additionally, the claims file contains the 
Veteran's statements in support of his claims, to include 
testimony at a Travel Board hearing.  The Board has carefully 
reviewed his statements and testimony and concludes that 
there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.

The Board notes that the Veteran reported on his VA Form 9, 
received in August 2006, that records from his doctor have 
been "removed" and that this doctor is now deceased.  In 
light of the foregoing, the Board finds that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).

Regarding the petition to reopen the service connection claim 
for a right eye disability, the Board notes that VA does not 
have a duty to provide a VA examination if the claim is not 
reopened.  The VCAA explicitly states that, regardless of any 
assistance provided to the claimant, new and material 
evidence must still be submitted to reopen a claim.  
38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).  

In this case, the record reflects that the Veteran currently 
has bilateral ankle edema, anemia, erectile dysfunction, Type 
II, diabetes mellitus, hypertension, and gastrointestinal 
disabilities.  However, there is no competent medical 
evidence that any of these disabilities are in any way 
associated with an established event, injury, or disease in 
service.  Under these circumstances, there is no duty on the 
part of the VA to provide a medical examination, because as 
in Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003), the 
Veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disability in 
question, and further substantiating evidence suggestive of a 
link between his active service and the current disorder, if 
shown.  The Veteran has not done so, and no evidence thus 
supportive has otherwise been obtained.  Here, as in Wells, 
the record as a whole, after due notification, advisement, 
and assistance to the Veteran under the VCAA, does not 
contain evidence that establishes that the Veteran any of the 
above disabilities are related to service.

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A. § 
5103A(d).  In the absence of corroborating evidence 
establishing that the Veteran suffered an event, injury or 
disease in service, a current examination could do no more 
than speculate that the current disabilities noted above are 
related to service based on the Veteran's unsubstantiated 
account of service events.  Under these circumstances, the 
Board believes that there is sufficient competent medical 
evidence of record and that a VA examination is unnecessary.  
See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (noting 
that the third prong, which requires that the evidence of 
record "indicate" that the claimed disability or symptoms 
"may" be associated with the established event, is a low 
threshold).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria and analysis
 
1.  New and material evidence- right eye disability

Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R.  
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R.  
§ 3.303(d).

When a determination by the RO is affirmed by the Board, the 
RO's determination is subsumed by the final appellate 
determination.  38 C.F.R. § 20.1104.  VA regulations provide 
that Board decisions are final from the stamped mailing date 
on the face of the decision, unless reconsideration is 
ordered, the decision is revised because of clear and 
unmistakable error (CUE), or a timely notice of appeal is 
received by the Court.  38 C.F.R. § 20.1100 (2008).

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  In a rating decision 
dated in January 2006, the RO denied the Veteran's petition 
to reopen a claim for service connection for a right eye 
disability.  The statement of the case issued in August 2006 
appears to have addressed the evidence added to the record 
since the last final denial in 1982, and determined that new 
and material evidence had not been received.  

Nevertheless, the question of whether new and material 
evidence has been received to reopen a claim must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, this is where the Board's analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 
F.3d at 1383.  The Board has characterized the claim 
accordingly.  

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefines the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
petition to reopen his claim for entitlement to service 
connection for a right eye disability was received in June 
2005.  As such, the amended provision is for application in 
this case and is set forth below.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist a veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

The Federal Circuit recently held that the term "factual 
basis" is defined as a veteran's underlying disease or 
injury, rather than as symptoms of that disease or injury.  
Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  
Claims based on distinctly diagnosed diseases or injuries 
must be considered as separate and distinct claims.  Id. at 
1335.

Analysis

Historically, a January 12, 1982 Board decision denied the 
Veteran's original claim seeking service connection for 
residuals of an eye injury, including defective vision.  The 
Board in 1982 found that the Veteran sustained an injury to 
the left-side of his face involving a swollen left eye and 
that the right eye was normal during service.  The Board in 
1982 concluded that there were no residuals of an injury to 
either eye.  The appellant did not appeal this Board 
decision, and it became final.  38 U.S.C.A. § 7104.  The 
Board notes that the claim denied by the Board in January 
1982 and the current petition to reopen are based on the same 
factual basis as they are both claims involving a right eye 
disability or residuals from an injury thereof.  See Boggs, 
520 F.3d at 1334-35.

The Board will now review the evidence of record at the time 
of the last final denial for a right eye disability in by the 
Board in January 1982.  At that time, the evidence before the 
Board included the Veteran's service treatment records.  A 
service treatment record, dated in November 1966, indicates 
that the Veteran reported to sick bay complaining of a 
laceration of the left side of the cheek that was swollen.  
It was noted that his left eye was swollen and drainage was 
noted around the eyelid.  A superficial scratch was also 
noted on the right-side of the forehead at that time.  The 
report of the Veteran's November 1967 separation examination 
revealed his visual acuity to be 20/20, bilaterally, 
uncorrected.  The Veteran did not complain of any problems 
regarding his right eye upon separation examination or report 
of medical history.  

A report of a general medical examination for Reserve 
service, dated in March 1973, revealed visual acuity of 
20/20, bilaterally, uncorrected.  The Veteran made no 
complaints regarding his eyes at this time.  

A report of VA examination, conducted in December 1979, 
indicates that the Veteran reported an earlier injury around 
his right eye on account of a clothesline.  He complained 
that his eye watered.  A test of visual acuity at that time 
revealed uncorrected vision of 20/20, bilaterally.  The 
diagnosis at that time referred to status post injury to the 
right eye and brow with a clothesline and conjunctival 
pigmentation of the right eye, possibly related to the 
injury.  A private medical record from D.J., dated in April 
1981, notes that the Veteran was examined in December 1979 
and that glasses were prescribed.  Additionally, a statement 
by W.L.P., dated in May 1980, indicates that he was with the 
Veteran on the day of the eye injury and nearly came in 
contact with the same wire that struck the Veteran.

The evidence added to the record subsequent to the last final 
denial, in January 1982, includes a letter from L.J.M., O.D., 
dated in August 2005.  L.J.M. noted that the Veteran had a 
complete eye examination in April 2003.  The Veteran's 
history of being an insulin dependent diabetic since 1998 and 
his high blood pressure were noted.  L.J.M.'s letter states 
that there was no sign of diabetic retinopathy in his eyes, 
and his visual acuity was correctable to 20/20 right eye, 
left eye, and both eyes at distance and near.  Further, it 
was noted that all other findings were unremarkable, to 
include no findings of glaucoma or cataract.  L.J.M. stated 
that the Veteran's eyes were healthy.

The Veteran provided testimony at a Travel Board hearing at 
the Atlanta RO in May 2009.  The Veteran testified that he 
injured his right eye in service.  (See May 2009 Board Tr. at 
6.)  The Veteran stated that he was returning back to post in 
the dark and he missed a step and fell into a deep ditch.  
(Id.)  

After a review of the evidence received since the January 
1982 Board decision, in conjunction with the evidence 
previously of record, the Board finds that the additional 
evidence, to include the letter from L.J.M. and the Veteran's 
May 2009 testimony, is "new" as it has not been previously 
submitted to agency decision-makers.  However, it does not 
raise a reasonable possibility of substantiating the claim.  
The new evidence, as described above, does not reveal a 
current diagnosis of a disability of the right eye.  Indeed, 
L.J.M. letter, dated in August 2005, indicates that the 
Veteran's eyes were healthy, to include no findings of 
diabetic retinopathy, glaucoma, or cataract.  While the 
Veteran testified as to event concerning an injury to his 
right eye in-service, the documentation of record, to include 
service treatment records, does not support a finding of a 
right eye injury in-service (other than a superficial scratch 
on the right-side of his forehead).  Even if the Veteran is 
competent and credible to report an in-service right eye 
injury, the Board finds that without evidence of a current 
disability of the right eye a reasonable possibility of 
substantiating the claim has not been raised.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (noting that in the 
absence of proof of a present disability, there can be no 
valid claim).

In sum, the Veteran has not submitted new and material 
evidence to VA that would raise a reasonable possibility of 
substantiating his claim for a right eye disability.  
Accordingly, the Board finds that an element of service 
connection claim that was missing at the time of the prior 
final denial by the Board in January 1982 remains deficient, 
namely competent medical evidence of a current right eye 
disability.  The Board has considered the doctrine of giving 
the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2008), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.


2.  Service connection claims

Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Evidence of a chronic condition must be medical, unless 
it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Certain chronic disabilities are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A.  
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

A.  Hyperlipidemia

The Veteran contends that service connection is warranted for 
a cholesterol condition, to include hyperlipidemia, for which 
he is taking medication.  

High cholesterol is also referred to as hypercholesterolemia 
or hyperlipidemia.  The Board notes that hyperlipidemia is 
"a general term for elevated concentrations of any or all of 
the lipids in the plasma, such as hypertriglyceridemia, 
hypercholesterolemia, and so on."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 883 (30th ed. 2003).  This citation is provided 
purely for definitional purposes to aid in the Board's 
discussion.  Cf. Kirwin v. Brown, 8 Vet. App. 148 (1995); 
Traut v. Brown, 6 Vet. App. 181 (1994).  Use in this manner 
does not conflict with the holding in Thurber v. Brown, 5 
Vet. App. 119 (1993).  

The Veteran's service treatment records are negative for 
treatment for hyperlipidemia or high cholesterol.  Post-
service medical records indicate that he has been diagnosed 
with hyperlipidemia.  See, e.g., VA primary care report, 
dated in May 2008 (noting an assessment of hyperlipidemia).  

As noted above, service connection can only be granted for a 
disability resulting from disease or injury.  38 U.S.C.A. § 
1110.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating 
in supplementary information preceding a final rule amending 
the criteria for evaluating endocrine system disabilities 
indicates that diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory test results, and are not, in and of themselves, 
disabilities); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (noting that based on the definition found in 38 
C.F.R. § 4.1, the term disability "should be construed to 
refer to impairment of earning capacity due to disease, 
injury, or defect, rather than to the disease, injury, or 
defect itself").  Despite the diagnosis of hyperlipidemia, it 
is a laboratory finding that manifests itself only in 
laboratory test results and is not a disability for which 
service connection can be granted.  There is no evidence of 
record to suggest that the Veteran's high level of lipids 
causes any impairment of earning capacity.  

Accordingly, because the Veteran does not have a current 
disability for which service connection may be granted, the 
Board concludes that the preponderance of the evidence is 
against the claim of service connection for a disability 
manifested by abnormal/elevated lipid levels, and this claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

B.  Bilateral ankle edema

The Veteran contends that service connection is warranted for 
bilateral ankle edema.  He testified that he has swelling of 
both ankles and that this must have started after he got back 
from overseas because he couldn't wear boots at that time.  
(See May 2009 Board Tr. at 4.)  

The Board initially notes that the record contains private 
treatment reports from W.C., M.D., dated in August 2005 and 
October 2005, that reveal objective medical evidence of lower 
extremity edema in the bilateral ankles.  See also Private 
medical record, dated in August 2004 (noting an assessment of 
peripheral edema).  Therefore, the Board finds that the first 
element of a service connection claim, that of a current 
disability, has been met.  

Service treatment records do not reflects complaints or 
findings related to swelling of the Veteran's ankles.  The 
report of medical examination for separation from active 
duty, dated in November 1967, reveals a normal clinical 
evaluation of the Veteran's vascular system, feet, and lower 
extremities.  Further, the corresponding report of medical 
history does not reflect any complaints related to the ankles 
or swelling thereof.  Moreover, the record does not reflect a 
continuity of symptomatology as the first pertinent medical 
complaint was not until many years after service.  The Board 
notes that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In 
this regard, the Board notes a report of VA medical 
examination, conducted in December 1979, reflects that there 
was no peripheral edema.  This VA examination report also 
notes that the Veteran did not voice any other general 
medical complaints (other than those related to an injury to 
the right eye).

The Board also notes that after advisement the Veteran has 
not submitted any competent medical evidence that indicates a 
relationship between his service and any current bilateral 
ankle edema.  VA's duty to assist with regarding to providing 
a VA examination and medical opinion were discussed above.  

The Board also notes that the Veteran testified that two VA 
doctors told him that the swelling of his ankles comes from 
his diabetes and also from his hypertension.  (See May 2009 
Board Tr. at 4.)  The Board does not find this statement to 
be competent or credible as to the etiology of the Veteran's 
bilateral ankle edema.  See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995) (finding that the connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered through a layman's sensibilities, 
is too attenuated and inherently unreliable to constitute 
medical evidence).  Additionally, the Board notes that 
service connection for diabetes mellitus and hypertension 
have not been established.  It is noted that the Board 
decision herein denies the Veteran's service connection 
claims for these disabilities as described below.

The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for a bilateral ankle edema disability. 

C.  Anemia

The Veteran is also claiming service connection for anemia.

The Board initially notes that the record contains a private 
treatment report from W.H.C., M.D., dated in September 2005, 
reveals a diagnosis of anemia.  Therefore, the Board finds 
that the first element of a service connection claim, that of 
a current disability, has been met.  

The Veteran's service treatment records are silent for 
complaints of, or treatment for, anemia and its symptoms, to 
include fatigue and shortness of breath.  The Board notes 
that the record does not show any complaints or findings 
related to anemia until many years after service.  After a 
physical examination and laboratory blood tests were 
completed, the December 1979 VA examiner did not diagnosis 
anemia.  

Importantly, the Board also notes that after advisement the 
Veteran has not submitted any competent medical evidence that 
indicates a relationship between his active service and a 
current anemia disability.

In sum, the record does not show an in-service incurrence and 
there is no medical evidence of record suggesting a 
relationship between the Veteran's anemia and service.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 
C.F.R. § 3.102, but does not find that the evidence is of 
such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a grant of service connection for anemia. 

D.  Erectile dysfunction 

The Veteran contends that service connection is warranted for 
erectile dysfunction.

The Board initially notes that the record contains a VA 
primary care report, dated in May 2008 that revealed a 
diagnosis of erectile dysfunction.  See also VA treatment 
report, dated in May 2005 (noting a diagnosis of erectile 
dysfunction).  Therefore, the Board finds that the first 
element of a service connection claim, that of a current 
disability, has been met.  

The Veteran's service treatment records do not reflect any 
complaints or findings related to erectile dysfunction or 
similar disease/disorder.


After service, a November 1973 medical examination for 
Reserve service notes a left varicocele, moderate.  The 
December 1979 VA examination report also reflects a diagnosis 
of left varicocele.  This VA examination report reflects that 
physical examination of the Veteran's genitor-urinary system 
was otherwise normal.  The Board notes that neither the 
November 1973 Reserve medical examination report nor the 
December 1979 VA examination report notes any findings 
related to, or diagnosis of, erectile dysfunction.   

The Board again notes that after advisement the Veteran has 
not submitted any competent medical evidence that indicates a 
relationship between his current diagnosis of erectile 
dysfunction and service, to include any incident therein.

The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 
C.F.R. § 3.102, but does not find that the evidence is of 
such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a grant of service connection for 
erectile dysfunction. 

E.  Diabetes mellitus, type II

The Veteran also contends that service connection is 
warranted for diabetes mellitus.

The Board initially notes that the record contains a VA 
primary care report, dated in May 2008 that revealed a 
diagnosis of diabetes mellitus.  See Private medical record 
by D.H., M.D., dated in September 2006 (noting a diagnosis of 
diabetes mellitus (type II, adult onset); see also Private 
medical record, dated in September 2004 (noting a diagnosis 
of diabetes mellitus, type II); Private medical record, dated 
in 1995 (noting an assessment of non-insulin dependent 
diabetes mellitus).  Therefore, the Board finds that the 
first element of a service connection claim, that of a 
current disability, has been met.  

The Veteran's November 1965 pre-induction examination 
reflects no clinical findings related to diabetes mellitus.  
A urinalysis at that time revealed albumin and sugar levels 
that were each negative.  Likewise, the November 1967 
separation medical examination report reflects no pertinent 
clinical findings, to include a normal evaluation of the 
Veteran's endocrine system and negative results for albumin 
and sugar per urinalysis.  Additionally, at the May 2009 
Board hearing, the Veteran testified that he did not have any 
treatment for diabetes in service.  (See May 2009 Board Tr. 
at 5.)

After service, a report of VA examination, conducted in 
December 1979, reflects that the VA examiner evaluated the 
Veteran's endocrine system as negative.  See Report of 
medical examination for retention, dated in June 1978 (noting 
a normal clinical evaluation of the Veteran's endocrine 
system).  In this regard, the Board notes that evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson, 230 F.3d at 1333.  

Further, there is no competent medical evidence of record to 
show that the Veteran's current diabetes mellitus is related 
to a disease, event, or injury during active service.  
Therefore, the Board finds that service connection for 
diabetes mellitus, type II, on a nonpresumptive direct 
incurrence basis is not warranted.

In certain circumstances, presumptive service connection is 
awarded.  For chronic diseases, exclusively listed in 
38 C.F.R. § 3.309(a), to include diabetes mellitus, the 
disease must have become manifest to a degree of 10 percent 
or more within 1 year from date of separation from service.  
38 C.F.R. § 3.307(a)(3).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(a)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  Section 
3.307(a)(6)(iii) also provides that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that a 
veteran was not exposed to any such agent during that 
service.  

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

Service in the Republic of Vietnam (RVN) includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  
According to the VA Adjudication Procedure Manual, M21-1MR, 
part IV, subpart ii, ch. 2, section C, 10, b. (M21-1MR), 
service in the RVN means service in the RVN or its inland 
waterways, or service in other locations if the conditions of 
service involved duty or visitation in the RVN.  Service in 
the Republic of Vietnam under 38 C.F.R. § 3.307(a)(6)(iii) 
requires the service member's presence at some point on the 
landmass or the inland waters of Vietnam.  Haas v. Peake, 525 
F.3d 1168, 1197 (Fed. Cir. 2008).  See VAOPGCPREC 7-93 
(holding that service in Vietnam does not include service of 
a Vietnam-era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace); see 
also VAOPGCPREC 27-97 (holding that mere service on a deep-
water naval vessel in waters off shore of the Republic of 
Vietnam is not qualifying service in Vietnam).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, a list of diseases, to 
include Type II, diabetes mellitus, shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42,600 - 42,608 (June 24, 2002).  Notwithstanding the 
foregoing, a veteran may establish service connection based 
on exposure to Agent Orange with proof of actual direct 
causation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 
(2007) (holding that the availability of presumptive service 
connection for some conditions based on exposure to Agent 
Orange does not preclude direct service connection for other 
conditions based on exposure to Agent Orange); Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Veteran contends that he was at a port in RVN for 6 
months.  (See May 2009 Board Tr. at 5-6.)  At his Board 
hearing, the Veteran states that it was not noted in his 
service personnel records that he was in RVN.  (Id. at 6.)  
In this regard, a request was submitted in March 2004 to the 
National Personnel Records Center (NPRC) to furnish the dates 
of the Veteran's service in RVN.  A response, dated later 
that month, reflects that there "is no evidence in this 
[Veteran's] file to substantiate any [service] in the 
Republic of Vietnam."  Additionally, a review of the 
documentation of record, to include the Veteran's DD Form 
214, his service treatment records, and his service personnel 
records, does not reveal credible supporting evidence to show 
that the Veteran's served in RVN.  The Board notes that 
service personnel records reflect that the Veteran served in 
Korea from May 1966 to June 1967.

The Board acknowledges the Veteran's contention that he was 
in a port in RVN.  However, as the Federal Circuit held in 
Haas, service in RVN under 38 C.F.R. § 3.307(a)(6)(iii) 
requires the service member's presence at some point on the 
landmass or the inland waters of Vietnam.  As stated above, 
the record does not demonstrate this.  The record also does 
not reflect that the Veteran received the Vietnam Service 
Medal.  Even if the Veteran had received this medal, after 
the Haas litigation, it is now settled law that this medal 
alone is not proof of actual service on land or in the inland 
waterways of Vietnam so as to give rise to a presumption of 
exposure to Agent Orange or a presumption of service 
connection for diabetes mellitus.  

Service treatment records, as reviewed for the purposes of 
corroborating the Veteran's duty station during his period of 
foreign service, indicate that the Veteran was treated for 
several aliments by the 2nd medical battalion, to include for 
burning sensation with urination and for a left knee injury.  
The service treatment records also indicate treatment at Fort 
Benning, Georgia.  The service treatment records do not 
reflect any medical treatment of the Veteran in the RVN.

The Board also notes that the Department of Defense (DoD) has 
identified specific units that served in areas along the 
demilitarized zone (DMZ) in Korea where herbicides were used 
between April 1968 and July 1969.  M21-1MR, part IV, subpart 
ii, ch. 2, section C, 10, i.  However, this is not for 
consideration in this case because the Veteran's DD Form 214 
reflects that he separated from active duty service in 
December 1967, prior to the April 1968 date noted above in 
the M21-1MR.

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Based on the 
disparity between the Veteran's assertions in this appeal and 
what is contained in the service treatment and service 
personnel records as discussed above, the Board finds that 
the Veteran's contentions that he was on land served in RVN 
to be less than credible.  The probative value of his 
assertions of service on land in Vietnam have thereby been 
undermined, and the Board finds that the contemporaneously 
prepared service department documents that do not reflect 
service in Vietnam are of significantly greater probative 
value.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting 
that contemporaneous evidence has greater probative value 
than history as reported by a veteran).  

The Board also notes that the Veteran testified that a 
treating physician told him that his diabetes could be 
related to contact with Agent Orange.  (See May 2009 Board 
Tr. at 5.)  The Board does not find this statement competent 
or credible as to the etiology of the Veteran's diabetes 
mellitus.  See Robinette, 8 Vet. App. at 77 (finding that the 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered through a 
layman's sensibilities, is too attenuated and inherently 
unreliable to constitute medical evidence).  Thus, the Board 
finds that this statement lacks probative value.

In conclusion, there is no competent medical evidence of 
diabetes mellitus within one year of discharge from service, 
or that the Veteran's diabetes mellitus is related to any 
disease, injury, or incident of service.  Thus, the only 
basis upon which service connection for diabetes mellitus 
might plausibly have been awarded in this case is based on 
the presumption that would have arisen from the Veteran's 
claimed service in Vietnam, which the Board, as described 
above, has found not to be warranted in this case.  

The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 
C.F.R. § 3.102, but does not find that the evidence is of 
such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a grant of service connection for 
diabetes mellitus, to include as due to herbicide exposure 
(including Agent Orange). 

F.  Hypertension

The Veteran asserts that service connection is warranted for 
hypertension.

The Board initially notes that the record contains a VA 
primary care report, dated in May 2008 that revealed a 
diagnosis of hypertension.  See also Private medical record 
by W.H.C., M.D., dated in September 2005 (noting a diagnosis 
of high blood pressure).  Therefore, the Board finds that the 
first element of a service connection claim, that of a 
current disability, has been met.  

The report of the Veteran's pre-induction medical 
examination, dated in November 1965, indicates a clinically 
normal vascular system.  The Veteran's sitting blood pressure 
was 110/62.  The report of the Veteran's separation medical 
examination, dated in November 1967, also indicates a normal 
clinical examination of his vascular system.  The Veteran's 
sitting blood pressure was 130/80.  The corresponding report 
of medical history reflects that the Veteran denied that he 
had or had had high or low blood pressure.  Additionally, at 
the May 2009 Board hearing, the Veteran testified that he did 
not have any treatment for hypertension in service.  (See May 
2009 Board Tr. at 5.)

The Board acknowledges that the Veteran's blood pressure 
readings increased from his pre-induction examination in 
November 1965 to his separation examination in November 1967.  
In this regard, the Board notes that various criteria for the 
threshold for high arterial blood pressure have been 
suggested, with the lowest threshold of 140 mm Hg systolic 
and 90 mm Hg diastolic.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
889 (30th ed. 2003).  Again, this citation is provided purely 
for definitional purposes to aid in the Board's discussion.  
Cf. Kirwin v. Brown, 8 Vet. App. 148 (1995); Traut v. Brown, 
6 Vet. App. 181 (1994).  Use in this manner does not conflict 
with the holding in Thurber v. Brown, 5 Vet. App. 119 (1993).  
While the Veteran's blood pressure may have increased during 
service, the Board notes that it did not rise to the minimum 
threshold for hypertension as defined by the cited medical 
reference source.  

The Veteran testified at the May 2009 Board hearing that he 
found out that he had hypertension after he left Fort Benning 
in approximately 1970.  Thus, such a statement could be taken 
to indicate a continuity of symptomatology since service.  
However, the Board finds the Veteran less than credible on 
this point.  As previously noted, in adjudicating a claim, 
the Board must assess the competence and credibility of the 
Veteran.  See Buchanan, 451 F.3d at 1336-37; Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Here, the Board 
notes that the contemporaneous objective medical evidence 
does not support a theory of continuity of symptomatology.  
The Board notes that a March 1973 report of medical history 
reflects that the Veteran marked "don't know" in a box 
regarding if he had or had had high or low blood pressure.  
The reviewing medical professional at that time did not 
comment on Veteran's noting regarding his blood pressure.  
The Board also notes the report of Reserve medical 
examination, dated in November 1973, reflects a sitting blood 
pressure of 118/64.  The December 1979 VA examination report 
reflects that the Veteran's sitting blood pressure was 
110/80.  As noted above, these blood pressure readings many 
years after service do not rise to the lowest threshold for 
hypertension as defined by Dorland's Illustrated Medical 
Dictionary.  

Further, as with the service connection claims above, the 
Veteran, after VCAA advisement, has not submitted any 
competent evidence that indicates a relationship between his 
current hypertension disability and his active service.

The Board also notes that the Veteran testified that a 
treating physician told him that his hypertension could be 
related to contact with Agent Orange.  (See May 2009 Board 
Tr. at 5.)  The Board does not find this statement competent 
or credible as to the etiology of the Veteran's hypertension.  
See Robinette, 8 Vet. App. at 77 (finding that the connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered through a layman's 
sensibilities, is too attenuated and inherently unreliable to 
constitute medical evidence).  Thus, the Board finds that 
this statement lacks probative value.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension, as a chronic disease, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  As the medical evidence of record does not 
demonstrate hypertension within one year of separation from 
service, service connection is not warranted on a presumptive 
basis.

The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 
C.F.R. § 3.102, but does not find that the evidence is of 
such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a grant of service connection for 
hypertension. 

G.  Gastrointestinal disability

Finally, the Veteran contends that service connection is 
warranted for a gastrointestinal  disability, to include 
stomach ulcers.  

The evidence of record shows that the Veteran currently 
suffers from gastroesophageal reflux disease (GERD).  See VA 
primary care report, dated in November 2006 (noting multiple 
active problems, to include GERD); see also Private medical 
record, dated in 1999 (noting a diagnosis of GERD).  See 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding 
that the requirement that a current disability be present is 
satisfied "when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim . . . even though the disability 
resolves prior to the Secretary's adjudication of the 
claim.").   In light of McClain and with the application of 
the resolving reasonable doubt in favor of the Veteran, the 
Board finds that the Veteran has a current stomach 
disability, to include GERD.  38 U.S.C.A. § 5107(b).

The Board notes that the Veteran's service treatment records 
do not reveal complaints of or treatment for gastrointestinal 
disorder in service.  

The Veteran testified at the May 2009 Board hearing that he 
began having problems with this stomach in service.  (See 
Board Tr. at 3.)  The Veteran also testified that he was told 
he has acid reflex and that he has had stomach problems since 
he left service.  (Id. at 3-4.)  

In adjudicating a claim, the Board must assess the competence 
and credibility of a veteran.   Buchanan, 451 F.3d at 1336.  
The Board also has a duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  The Board notes that a veteran is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms, 
such as taking medications such as Maalox.  See, e.g., Layno 
 v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").

Regarding the Veteran's statements and testimony regarding 
continuous stomach problems since service, the Board finds 
that the Veteran is competent to make such statements.  See 
Washington, 19 Vet. App. at 368 (noting that a veteran and 
other persons can attest to factual matters of which they had 
first-hand knowledge, e.g., experiencing and witnessing 
events in service).  In this regard, the Board notes that 
there is no objective evidence of record to the contrary.  
See Buchanan, 451 F.3d at 1337 (noting that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence).  

Here, the Board finds the Veteran to be less than credible.  
In this regard, the evidence does not show that the Veteran 
had a chronic gastrointestinal disability in service.  The 
Veteran's service treatment records are lacking in any 
complaints, diagnosis, or treatment for GERD, stomach ulcers 
or any other gastrointestinal disability.  The Veteran's 
separation medical examination report reflects that his 
abdomen and viscera were examined and they were found to be 
normal.  Further, the Veteran's report of medical history at 
separation does not reflect any complaints related to 
gastrointestinal problems.  Additionally, the Board notes 
that reports of medical examination and reports of medical 
history for Reserve service in 1973 and retention in 1978 do 
reveal complaints or findings for a gastrointestinal 
disability.  Further, the report of the December 1979 VA 
examination notes no findings or diagnosis related to the 
Veteran's gastrointestinal system.  Indeed, objective 
examination of his digestive system revealed no abnormal 
findings.  In light of the foregoing, the Board finds the 
separation examination and report of medical history as well 
as the post-service examination reports to be very probative 
evidence against the Veteran as these were either 
contemporaneous with or much closer in time to the event in 
question, i.e., his active service.  See Curry, 7 Vet. App. 
at 68 (noting that contemporaneous evidence has greater 
probative value than history as reported by the veteran).  

Furthermore, the Board also notes that after advisement the 
Veteran has not submitted any competent medical evidence that 
indicates a relationship between his active service and a 
current gastrointestinal disability.

The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 
C.F.R. § 3.102, but does not find that the evidence is of 
such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a grant of service connection for stomach 
disability, to include stomach ulcers. 

Competency of the Veteran regarding etiology of claimed 
disabilities

The Veteran has expressed a belief that the above 
disabilities are causally related to his active service.  
See, e.g., VA Form 9, received in August 2006.  The Board 
notes that the Veteran (and other lay persons) can attest to 
factual matters of which they had first-hand knowledge, e.g., 
experiencing pain in service and witnessing events.  
Washington, 19 Vet. App. at 368.  However, the Veteran has 
not been shown to possess the requisite skills, training, or 
education necessary to be capable of making medical 
conclusions.  Thus, his statements regarding the etiology of 
the above disabilities do not constitute competent medical 
evidence and lack probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).


	(CONTINUED ON NEXT PAGE)



ORDER

The appeal of the issue of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for a left eye disability is dismissed.

New and material evidence not having been received, the claim 
for service connection for a right eye disability is not 
reopened.

Entitlement to service connection for bilateral ankle edema 
is denied.

Entitlement to service connection for anemia is denied.

Entitlement to service connection for erectile dysfunction is 
denied.

Entitlement to service connection for diabetes mellitus, type 
II, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a gastrointestinal 
disability, to include stomach ulcers, is denied.


REMAND

The Veteran is claiming service connection for bilateral 
hearing loss.  He asserts that his hearing loss is due to 
exposure to loud noises in service.  

The Board initially notes that the Veteran has not been 
provided with a VA examination to determine if he has right 
and/or left ear hearing loss disability for VA purposes under 
38 C.F.R. § 3.385.  The Board notes that a Reserve medical 
examination, dated in November 1973, reflects a moderate 
decrease in left ear hearing over all frequencies.  Two 
physical profiles were noted on this report of medical 
examination, and one notes that the Veteran was profiled as a 
"2" for hearing.  See Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992) (observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the appellant 
on a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service)).

Under 38 U.S.C.A. § 1154 (West 2002), VA is required to 
consider a veteran's contentions in conjunction with the 
circumstances of his service.  The Veteran has testified that 
in his military duties he was exposed to loud noise because 
he was in the artillery and that he did not wear ear 
protection.  (See May 2009 Board hearing Tr. at 8-9.)  In 
this regard, the Board finds the Veteran's is competent to 
report exposure to loud noise in service.  See Washington, 19 
Vet. App. at 368 (noting that a veteran and other persons can 
attest to factual matters of which they had first-hand 
knowledge such as experiencing loud noises in service).  
Additionally, the Veteran's service personnel records reflect 
that he was assigned to the 2d infantry division artillery 
and that the Veteran qualified as a sharpshooter with the M-
14 rifle.  In light of all the evidence of record and the 
Veteran's competent and credible statements regarding 
exposure to loud noises in service, acoustic trauma due to 
loud noise exposure in service is conceded as such is 
consistent with the circumstances of the Veteran's service.  
38 U.S.C.A. § 1154(a).  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held 
that if hearing loss as defined by 38 C.F.R. § 3.385 is not 
shown in service or at separation from service, service 
connection can be established if medical evidence shows that 
it is actually due to incidents during service.  If the 
record shows (a) acoustic trauma due to significant noise 
exposure in service and audiometric test results reflecting 
an upward shift in tested thresholds in service, though still 
not meeting the requirements for "disability" under 38 C.F.R. 
§ 3.385, and (b) post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R.  
§ 3.385, VA must consider whether there is a medically sound 
basis to attribute the post-service findings to the injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  Id. at 159.  

In this case, comparison of the hearing reports from the 
Veteran's pre-induction examination (per audiogram), dated in 
November 1965, and his separation examination, dated in 
November 1967, show an upward shift in all tested Hertz 
levels in the right and left ears.  The Board notes that the 
audiogram performed at Veteran's separation examination in 
November 1967 is only two weeks after the designated change 
from American Standards Associates (ASA) units to 
International Standards Organization (ISO) units.  In this 
regard, it is unclear what units where used in conjunction 
with the November 1967 audiogram.  With resolution of doubt 
in favor of the Veteran, the Board finds that the earlier, 
ASA, units were used.  Thus, under these circumstances, as a 
decrease in the Veteran's hearing acuity was shown in service 
and the record establishes that the Veteran was exposed to 
noise in service, the Veteran should be provided with a VA 
audiological examination to determine the etiology of his 
bilateral hearing loss.  Additionally, a June 1978 audiogram 
shows a hearing loss disability for VA purposes in the right 
ear and some degree of hearing loss in the left ear.  38 
C.F.R. § 3.385 (2008); Hensley, 5 Vet. App. at 157.  

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008) have been interpreted to 
apply to all aspects of claims, to include the element of 
assignment of an effective date in the event of award of the 
benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As the record does not reflect that the 
appellant was provided notice in accordance with 
Dingess/Hartman, the Board finds that corrective notice 
should be sent to the appellant to so comply.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations 
with regard to the issue on appeal of 
entitlement to service connection for 
bilateral hearing loss, in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); and any other 
applicable legal precedent.

This notice letter should specifically 
apprise the appellant of the evidence and 
information necessary to substantiate his 
claim for service connection, and inform 
him of the division of responsibility 
between him and VA in producing or 
obtaining that evidence or information.  

Include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date in the event of award of 
the benefit sought, as outlined by the 
Court in Dingess/Hartman.  

2.  Schedule the Veteran for a VA 
audiological examination to ascertain the 
etiology of his current bilateral hearing 
loss.  All necessary tests should be 
performed, to include an audiogram and a 
Maryland CNC speech recognition test.  

After a review of the entire evidence of 
record, the VA examiner must render an 
opinion, in light of the service and 
post-service evidence of record, as to 
whether any current hearing loss is at 
least as likely as not (50 percent or 
greater) related to the Veteran's 
military service, or to any incident 
therein, to include as due to noise 
exposure.  The Veteran's military 
occupational specialty, the objective 
medical findings in the service medical 
records, any previous private/VA 
audiological evaluation/evaluations of 
record, the Veteran's history of in-
service and post-service noise exposure, 
and any other pertinent clinical findings 
of record, must be taken into account.  


The clinician is requested to provide a 
thorough rationale for all opinions 
expressed, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.

3.  Thereafter, readjudicate the issue on 
appeal of entitlement to service 
connection for bilateral hearing loss.  
If the benefit sought is not granted, 
issue a supplemental statement of the 
case and afford the appellant and his 
representative an appropriate opportunity 
to respond.  The case should then be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


